DETAILED ACTION
	This Office Action is in response the amendment filed 02/09/2021.  Claims 1-10 and 21-30 are acknowledged as pending in this application with claims 1, 3, and 6-7 being currently amended and claims 21-30 being new.  The rejections under 35 U.S.C. 102 in view of Lev (US 2004/0020525) and Kallassy (US 6,217,483) are withdrawn as having been overcome by the amendment.  The rejections under 35 U.S.C. 102 in view of Miller (US 2014/0066275) are maintained.  New rejections necessitated by the amendment are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-8, 10, 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “a first lower support member is connected to the first upright”.  It is unclear if this is the same as the first lower support member previously recited in claim 1, or a separate structure.  In view of the disclosure, for the purposes of examination, it is interpreted as being the same structure.
Claim 7 recites the limitation, “a lower support member mounted to the outer upright member”.  It is unclear if this is the same as the first lower support member previously recited in claim 
Claim 25 recites the limitation "the first direction".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoole (US 7,918,770).
Regarding claims 1 and 23-24, Hoole teaches a lumbar decompression device (Hoole’s device is capable of this function), the device comprising: a base (3); at least one upright (16) connected to the base, wherein the at least one upright is oriented at an angle from the base (the upright is oriented at a 90 degree angle to the base) to provide stability while supporting a weight of a user; a first upper support member (28) supported by the at least one upright and the first upper support member being configured to support a portion of the weight of the user at or near a torso of the user (upper support member 28 is capable of this function), the first upper support member having a first free end and a second free end and being supported by the at least one upright at a location between the first free end and the second free end (see Fig. 1); and a first lower support member (26) mounted to the at least one upright member, the lower support member comprising a grip (63, see Fig. 7) configured to support a portion of an arm of the user when the first upper support member supports the portion of the weight 
Regarding claim 2, Hoole teaches the at least one upright comprises a first upright and a second upright (first and second columns 16), the first upper support being connected to the first upright and a second upper support (second bar 28) being connected to the second upright.
Regarding claim 3, Hoole teaches a first lower support member (26) is connected to the first upright below a vertical plane of containing the first upper support.
	Regarding claim 4, Hoole teaches the first upright and the second upright are both connected to the base.
	Regarding claim 25, Hoole teaches in a first direction, the first upper support is further from a connection of the at least one upright and the base than the first lower support member when viewed in a front view (the first upper support member is vertically spaced further than the first lower support member from the connection).

Claim(s) 1, 6-8, 10, and 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2014/0066275).
Regarding claims 1 and 23-24, Miller teaches a lumbar decompression device (Miller’s device is capable of this function), the device comprising: a base()84, 86, 114); at least one upright (16) connected to the base, wherein the at least one upright is oriented at an angle from the base (see Fig. 1) to provide stability while supporting a weight of a user; a first upper support member (52) supported by the at least one upright and the first upper support member being configured to support a portion of the weight of the user at or near a torso of the user (upper support member 52 is capable of this function), the first 
Regarding claim 6, Miller teaches the at least one upright includes an outer upright member (116) and an inner upright member (64) slidably received within the outer upright member.
Regarding claim 7, Miller teaches a lower support member (22) mounted to the outer upright member.
Regarding claim 8, Miller teaches an extension position of the inner upright member can be adjusted to adjust a length of the at least one upright [0023].
Regarding claim 10, Miller teaches the lower support member includes a contact plate (24) and the at least one upright includes one or more shelf plates (absent further limitation, the front surface of 116 is considered a shelf plate), the one or more shelf plates configured to engage with the contact plate to support another portion of the weight of the user.
Regarding claim 25, Miller teaches in a first direction, the first upper support is further from a connection of the at least one upright and the base than the first lower support member when viewed in a front view (the first upper support member is both horizontally and vertically spaced further than the first lower support member from the connection).

1, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mojden (US 4,620,701).
Regarding claims 1 and 23-24, Mojden teaches a lumbar decompression device (Mojden’s device is capable of this function), the device comprising: a base (22); at least one upright (20) connected to the base, wherein the at least one upright is oriented at an angle from the base (upright 20 is oriented at a 90 degree angle from the base)) to provide stability while supporting a weight of a user; a first upper support member (64) supported by the at least one upright and the first upper support member being configured to support a portion of the weight of the user at or near a torso of the user (upper support member 64 is capable of this function), the first upper support member having a first free end and a second free end and being supported by the at least one upright at a location between the first free end and the second free end (see Fig. 8); and a first lower support member (16) mounted to the at least one upright member, the lower support member comprising a grip (26) configured to support a portion of an arm of the user when the first upper support member supports the portion of the weight of the user at or near a torso of the user (Mojden’s device is capable of being used in this way, as the lower support member is adjustable along the length of the upright, and can be positioned such that the user can hold the grip or place a lower portion of the arm on it while being supported at the torso by the upper support member).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoole (US 7,918,770) as applied to claim 1 above.
	Hoole is silent as to the width of the first upper support member and specifically fails to disclose a width of about 1 inch to about 6 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Hoole to have a first upper support member width of about 1 inch to about 6 inches, since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  In the instant case, the device of Hoole would not operate differently with the claimed first upper support member width, as this width would be suitable for the uses described.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2014/0066275) as applied to claim 1 above.
	Regarding claim 21, Miller is silent as to the length of the first upper support member and specifically fails to disclose a length of about 4 inch to about 12 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Miller to have a first upper support member length of about 4 inch to about 12 inches, since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  In the instant case, the device of Miller would not operate differently with the claimed first upper support member length, as this length would be suitable for the uses described.
.

Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2014/0066275).
Regarding claims 26-28, Miller teaches a lumbar decompression device (Miller’s device is capable of this use), the device comprising: a planar base (114); at least one upright (16) coupled to the base, wherein the at least one upright is oriented to provide stability while supporting a weight of a user, the at least one upright is angled to the planar base (see Fig. 1); a brace member (64) extending between the planar base and the at least one upright; a first upper support member (52) supported by the at least one upright and the first upper support member being configured to support a portion of the weight of the user at or near a torso of the user (upper support member 52 is capable of this function), the first upper support member having a first free end and a second free end and being supported by the at least one upright at a location between the first free end and the second free end (see Fig. 2, [0020]); and a first lower support member (22) mounted to the at least one upright member, the lower support member comprising a grip (26) configured to support a portion of an arm of the user 
Miller is silent as to the length of the first upper support member and specifically fails to disclose a length of about 4 inch to about 12 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Miller to have a first upper support member length of about 4 inch to about 12 inches, since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  In the instant case, the device of Miller would not operate differently with the claimed first upper support member length, as this length would be suitable for the uses described.
Miller is silent as to the width of the first upper support member and specifically fails to disclose a width of about 1 inch to about 6 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Miller to have a first upper support member width of about 1 inch to about 6 inches, since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 
Regarding claim 29, Miller teaches the first lower support is selectively mounted to the at least one upright [0018].
Regarding claim 30, Miller teaches the first lower support comprises a support member sleeve (24) configured to circumferentially extend around the at least one upright.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mojden (US 4,620,701)  as applied to claim 1 above, and further in view of Kallassy (US 6,217,483).
Mojden teaches the base comprises a plurality of legs.  Mojden fails to teach the plurality of legs being pivotally movable in relation to the at least one upright and at least one wheel connected to the base.  Kallassy teaches an exercise assembly comprising an upright connected to a base comprising a plurality of legs which are pivotally movable in relation to the at least one upright and at least one wheel connected to the base (see Fig. 2, 4) for the purpose of allowing the device to be easily moved and stored (see column 8 lines 45-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Mojden by providing the plurality of legs and pivotally movable and with wheel on the base for the aforementioned reason of allowing the device to be easily moved and stored.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mojden (US 4,620,701) as applied to claim 1 above.
	Mojden is silent as to the width of the first upper support member and specifically fails to disclose a width of about 1 inch to about 6 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Mojden to .

Response to Arguments
Applicant's arguments filed 02/09/2021 with respect to the Miller reference have been fully considered but they are not persuasive. Applicant argues that Miller fails to teach the limitation, “a lower support member comprising a grip configured to support a portion of an arm of the user when the first upper support member supports a portion of the weight of the user at or near a torso of the user”.  As stated in MPEP 2144, “[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”.  In this case, Miller teaches all of the structural limitations of the claim and is capable of the claimed functional limitations.  Miller’s device is capable of being used in a way where the user grips or rests their arm on the lower support member while resting their torso on the upper support member.  Applicant argues that changing the structures to allow this mode of use would change the principle of operation of Miller’s exercise device.  This is not persuasive because no modification has been proposed.  Miller’s device is capable of performing the functional limitations of the claim and teaches all of the structural limitations of the claim.  The rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784